UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2011



SONG WU LIN,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-181-936)


Submitted:   April 30, 2007                 Decided:   May 11, 2007


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Song Wu Lin, Petitioner Pro Se.     Carol Federighi, Kristin Kay
Edison, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Song    Wu   Lin,   a   native    and    citizen   of    the   People’s

Republic of China, petitions for review of an order of the Board of

Immigration     Appeals     denying     his     applications         for   asylum,

withholding of removal, and protection under the Convention Against

Torture.    We deny the petition.*

            In his petition for review, Lin maintains that he met his

burden of proof for his request for asylum.               To obtain reversal of

a determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478 (1992).                We have reviewed the

evidence of record and conclude that Lin fails to show that the

evidence compels a contrary result.

            Additionally, we uphold the denial of Lin’s request for

withholding    of    removal.       “Because        the   burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal.”     Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).




     *
      As Lin fails to set forth any argument concerning the denial
of protection under the Convention Against Torture, we find that
this claim has been abandoned on appeal. See Yousefi v. INS, 260
F.3d 318, 326 (4th Cir. 2001).

                                      - 2 -
Because Lin fails to show that he is eligible for asylum, he cannot

meet the higher standard for withholding of removal.

           Accordingly, though we grant Lin leave to proceed in

forma pauperis, we deny the petition for review.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -